OCOCD\IO)U`|-I>OON-\

NNNNNNNNN_\_\_\_\_\_\_\_\_\_\
CD\IC)U`|LOJN-\OCOCD\IC)U`|LCDN-\

Chris P. Andrian, CSB #53073
ANDR|AN & GALLENSON
1100 Mendocino Avenue
Santa Rosa, California 95401
Te|ephone: (707) 527-9381

Greg Anton, CSB #75371
P.O. Box 2564

Sebastopol, California 95473
Te|ephone: (707) 789-8535

Attorneys for Defendant
BRYAN S. SCHWEDER

lN THE UN|TED STATES DlSTR|CT COURT
FOR THE EASTERN DlSTR|CT OF CAL|FORN|A

UN|TED STATES OF AN|ER|CA, NO. 2:11-CR-0449-KJN|

P|aintiff, W
ORDER OF COURT

v.
BRYAN S. SCHWEDER,

Defendant.

 

Defendant's Application for issuance of Subpeonas pursuant to Federal Rules of
Criminal Procedure, Rule 17(b), requiring the attendance of witnesses at the Mclntosh
Hearing scheduled to begin April 1, 2019, is GRANTED.

The Court has considered the application and determined: (1) that Defendant has
made a satisfactory showing that he is financially unable to pay the fees and costs
associated with the subpoenas; and (2) the witnesses are necessary to an adequate

defense of this case.

 

 

 

 

 

 

O(D®\IO)(DLC)JN-\

NNNNNNNNN_\_\_\_\_\_\_.\_\_\_\
m\IO)QD-hC)JN-\C)CO®\ICDU'|LOJN-\

Therefore, it is hereby ORDERED that subpoenas be issued for the following
witnesses:
JAMES FAYCURRY;
DONALD ROGERS;
KAREN NlEMl;
STEPHANIE LOWE;
DEL|LAH COTTO;
JOEL lVlONlZ
lt is FURTHER ORDERED that the costs and fees incurred in connection with the
issuance of these subpoenas shall be paid in the same manner in which similar costs

and fees are paid for witnesses the government subpoenas

DATED; March;?_b. 2019
M

MAGlsTRATE JuDGE

 

 

 

 

 

 

